Citation Nr: 0532277	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  02-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of blast 
injury with scar, palmar aspect of right hand; status post 
fracture of the right index, proximal phalanx with digital 
nerve lacerations, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1977 to 
November 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied an increased rating for 
hypertension rated as 10 percent disabling, effective 
November 24, 1983; and an increased rating for residuals of 
blast injury with scar, palmar aspect of right hand; status 
post fracture of the right index, proximal phalanx with 
digital nerve lacerations, rated as 0 percent disabling, 
effective June 1, 1986.  On appeal, the RO granted an 
increased rating of 10 percent for the service-connected 
right index finger/hand disability in July 2005, effective 
August 26, 2002.  The veteran has not indicated that he is 
satisfied with this rating.  Thus, this claim is still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The veteran testified before the undersigned Veterans Law 
Judge at a June 2003 Board hearing at the RO.  In March 2004, 
the Board remanded this case to the RO for additional 
development.  However, not all of the requested development 
has been performed.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.





REMAND

At the June 2003 Board hearing, the veteran testified that he 
had received private treatment within the last two weeks for 
his service-connected hypertension and right index finger/ 
hand disabilities.  At the time of the hearing, the veteran 
signed an authorization form regarding the private medical 
records; and as part of the March 2004 Board remand, the RO 
was directed to use the VA authorization form to secure the 
same.  This, however, was not accomplished.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The CAVC 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The veteran testified and provided 
the proper release form for private 
treatment received for his service-
connected hypertension and right index 
finger/hand disabilities from 1999 to 
2003.  The contact information provided 
was Dr. Roy Thomas, Gilmore Primary Care 
Clinic, 1105 Earl Frye Boulevard, Amory, 
Mississippi, 38821, (662) 256-6227.  The 
AMC should contact the private physician 
and attempt to obtain the treatment 
records, and document all attempts in 
the file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file, and the 
veteran should be notified, and given an 
opportunity to obtain those records for 
submission to VA.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


